DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 14th, 2021 has been partially entered.
In view of the amendment and the examiner’s amendment below, the 35 U.S.C. 112(b) rejections and claim objections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alfred A. Fressola (Reg. Nol. 27,550) on January 26th, 2020.
The application has been amended as follows: 
Please enter claims 2-16 as they appear in the amendment filed on January 14th, 2021.
Please delete the word “the” in claim 1 line 9 (as shown below, the examiner’s amendment is shown in [[bold]]): 
“images based on  

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
rd, 2020 (see pages 6-7) for more details.
In summary, the prior art of record teaches that it was known at the time the application was filed to sort baggage at an airport using image data. However, the prior art, alone or in combination, does not appear to teach or suggest computing a score for each of the images based on the count, i.e., number, of the characteristic element sin each image, ranking the images as a function of their respective scores, and displaying the images on a screen as a function of the ranking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667